—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated November 9, 1987 (People v Henry, 134 AD2d 370), affirming a judgment of the Supreme Court, Queens County, rendered January 3, 1985, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Sullivan, J. P., Miller, O’Brien and Ritter, JJ., concur.